Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 1 of 23 PageID #:260126




                           Exhibit F1
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 2 of 23 PageID #:260127
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 3 of 23 PageID #:260128
       Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 4 of 23 PageID #:260129


Bronyn Heubach

From:                               Broiler Chicken Antitrust Litigation <info@broilerchickenantitrustlitigation.com>
Sent:                               Wednesday, March 11, 2020 8:52 AM
To:                                 Nena Clements
Subject:                            Fw: Broiler Chicken Antitrust Litigation, Case No. 1:16-cv-08637 (the “Class Action”)


From: Terri Deane <Terri.Deane@maines.net>
Sent: Monday, March 9, 2020 6:53 PM
To: Broiler Chicken Antitrust Litigation <info@broilerchickenantitrustlitigation.com>
Cc: Chris Mellon <Chris.Mellon@maines.net>
Subject: Broiler Chicken Antitrust Litigation, Case No. 1:16-cv-08637 (the “Class Action”)

Dear Settlement Administrator:

We submit this limited exclusion request on behalf of Maines Paper & Food Service, Inc., which has an address
of 101 Broome Corporate Parkway, Conklin, NY 13748.

Pursuant to the Corrected [Proposed] Order Granting Direct Purchaser Plaintiffs’ Motion for Preliminary
Approval of the Settlements With Defendants Peco Foods, Inc., George’s, Inc., George’s Farms, Inc., and Amick
Farms, LLC [DI 3394] (the “Preliminary Approval Order”) in the above-referenced Class Action, Maines Paper
& Food Service, Inc. and its subsidiaries (collectively, “Maines”) hereby submits its intent to exclude itself from
the Settlement Class (as defined in the Preliminary Approval Order) in the Class Action solely with respect to the
Settlement Agreements with defendants Peco Foods, Inc., George’s, Inc. and George’s Farms, Inc., and Amick
Farms, LLC (collectively, “Settling Defendants”), as the Settlement Agreements are described in the Preliminary
Approval Order, and solely with respect to the Broilers purchased by Maines that were subsequently sold by
Maines to (1) Burger King® restaurant operators at prices negotiated on Maines’ behalf by Restaurant Services,
Inc., the exclusive purchasing agent for the Burger King® system of restaurants and/or (2) Wendy’s brand
restaurants and Quality Supply Chain Co-op, Inc.

Maines does not wish to be excluded from the Settlement Class in the Class Action with respect to the Settlement
Agreements with the Settling Defendants with respect to those Broilers that Maines purchased from the Settling
Defendants that were not subsequently sold by Maines to Restaurant Services, Inc. and Burger King® restaurant
operators and/or Wendy’s brand restaurants and Quality Supply Chain Co-op, Inc.

Please send any further correspondence for Maines related to the Class Action to Maines Paper & Food Service,
Inc., 101 Broome Corporate Parkway, Conklin, NY 13748, Attn: Christopher Mellon, with a copy to Huron
Consulting Group, 1166 Avenue of the Americas, 3rd Floor, New York, NY 10036, Attn: Abhimanyu Gupta.


Theresa M. Deane
Maines Paper & Food Service, Inc.
SVP & CFO
PO Box 450
Conklin, NY 13748
(607) 779-1315




                                                              1
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 5 of 23 PageID #:260130
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 6 of 23 PageID #:260131
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 7 of 23 PageID #:260132
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 8 of 23 PageID #:260133
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 9 of 23 PageID #:260134
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 10 of 23 PageID #:260135
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 11 of 23 PageID #:260136
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 12 of 23 PageID #:260137
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 13 of 23 PageID #:260138
               REQUEST FOR EXCLUSION FROM CLASS ACTION SETTLEMENT


 Send via U.S. Mail and e-mail to:

 Broiler Chicken Antitrust Litigation
 c/o JND Legal Administration
 P.O. Box 91343
 Seattle, WA 98111
 info@broilerchickenantitrustlitigation.com


 To the Settlement Administrator:

     (a) This Exclusion Request is submitted by:

         Requesting Entity Name:
         Entity Address:
         Entity City, State

     (b) The Requesting Entity hereby requests to be excluded from the Settlement Class with
         respect to all purchases that were made by or on behalf of the requesting party as an
         operator of KFC, Pizza Hut, Taco Bell, and/or A&W-branded restaurants in the United
         States.

     (c) This Exclusion Request applies to each of the three Settlement Agreements with (1) Peco
         Foods, Inc., (2) George’s Inc. and George’s Farms, Inc., and (3) Amick Farms, LLC, in the
         proceedings captioned In re Broiler Chicken Antitrust Litigation, U.S. District Court,
         Northern District of Illinois, No. 1:16-cv-08637

     (d) Authorized signature:

         Entity Name:
          MUY Brands, LLC

         By:

         Title: Manager


         Date: 4-29-20




 RE251:000RE:1371316:1:LOUISVILLE
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 14 of 23 PageID #:260139
               REQUEST FOR EXCLUSION FROM CLASS ACTION SETTLEMENT


 Send via U.S. Mail and e-mail to:

 Broiler Chicken Antitrust Litigation
 c/o JND Legal Administration
 P.O. Box 91343
 Seattle, WA 98111
 info@broilerchickenantitrustlitigation.com


 To the Settlement Administrator:

     (a) This Exclusion Request is submitted by:

         Requesting Entity Name:
         Entity Address:
         Entity City, State

     (b) The Requesting Entity hereby requests to be excluded from the Settlement Class with
         respect to all purchases that were made by or on behalf of the requesting party as an
         operator of KFC, Pizza Hut, Taco Bell, and/or A&W-branded restaurants in the United
         States.

     (c) This Exclusion Request applies to each of the three Settlement Agreements with (1) Peco
         Foods, Inc., (2) George’s Inc. and George’s Farms, Inc., and (3) Amick Farms, LLC, in the
         proceedings captioned In re Broiler Chicken Antitrust Litigation, U.S. District Court,
         Northern District of Illinois, No. 1:16-cv-08637

     (d) Authorized signature:

         Entity Name:
          MUY Pizza-Tejas, LLC

         By:

         Title: Manager


         Date: 4-29-20




 RE251:000RE:1371316:1:LOUISVILLE
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 15 of 23 PageID #:260140
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 16 of 23 PageID #:260141
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 17 of 23 PageID #:260142
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 18 of 23 PageID #:260143
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 19 of 23 PageID #:260144
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 20 of 23 PageID #:260145
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 21 of 23 PageID #:260146
Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 22 of 23 PageID #:260147




                           Exhibit F2
   Case: 1:16-cv-08637 Document #: 3757-8 Filed: 08/13/20 Page 23 of 23 PageID #:260148
                                                              Ineffective Opt-Outs



Request ID   JND ID Date Received Postmark Date                           Name                                       Comments
        42     26860     3/9/2020      3/9/2020 EASTER FOOD SYSTEMS, INC DBA - KFC - D295002            Missing address
                                                KENTUCKY FRIED CHICKEN OF FRONT ROYAL, INC. DBA - KFC -
       44      26891     3/9/2020      3/9/2020 D295001                                                 Missing address
                                                                                                        Not signed (attorney’s typed name
       83      26892     3/9/2020      3/9/2020 MAINES PAPER & FOOD SERVICE, INC.                       present but no signature)
                                                MAINES PAPER&FOODSERVICE - MAINES PAPER &               Not signed (attorney’s typed name
       83          23    3/9/2020      3/9/2020 FOODSERVICE                                             present but no signature)
       98      26893    3/10/2020     3/10/2020 SURTICO INC                                             Late submission via email
       98      26894    3/10/2020     3/10/2020 SHAMIN MGMT INC                                         Late submission via email
                                                                                                        Late postmark; entity name and
                                                                                                        address not provided (signature
      102      26895    3/13/2020     3/10/2020 ORYN CARLISLE                                           name only)
                                                                                                        Late postmark; entity name and
                                                                                                        address not provided (envelope
      104      26896    3/13/2020     3/10/2020 WMCR CORPORATION                                        name only)
      106      26897    3/13/2020     3/10/2020 BARTON AND LEWIS - NEW CHICKEN INC                      Late postmark
      107      26898    3/16/2020     3/16/2020 GREENVILLE MEATS, INC.                                  Late submission via email
      107        360    3/16/2020     3/16/2020 GREENVILLE MEATS - SHIP TO COLUMBIA                     Late submission via email
      108      26899    3/16/2020      3/9/2020 CROW'S STEAK HOUSE, INC.                                Missing address
                                                                                                        Late submission via email; entity
                                                                                                        name and address not provided
      109      27819    4/29/2020     4/29/2020 MUY BRANDS, LLC - LOUISVILLE                            (name inferred from file name)
                                                                                                        Late submission via email; entity
                                                                                                        name and address not provided
      110      27820    4/29/2020     4/29/2020 MUY PIZZA-TEJAS, LLC - LOUISVILLE                       (name inferred from file name)
      111      27824     5/5/2020      5/1/2020 ALVARADO CONCEPTS, LLC                                  Late postmark
      112      27825     5/5/2020      5/1/2020 PALO ALTO, INC.                                         Late postmark
      113      27821     5/4/2020      5/4/2020 BHAMS MANAGEMENT LLC                                    Late submission via email
      113      27822     5/4/2020      5/4/2020 MDM MANAGEMENT LLC                                      Late submission via email
      113      27823     5/4/2020      5/4/2020 HAMS MANAGEMENT OF MO. LLC                              Late submission via email
